                  IN THE tJNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                           Richmond Division


DAMEON J. SAUNDERS,
                                                                '   ^ 5 2019

     Petitioner,                                          i

V.                                     Civil Action No. 3:19CV518


UNKNOWN,

     Respondent.

                          MEMORANDUM OPINION


     Dameon J. Saunders, proceeding pro se, submitted a letter

asking about how to appeal his state conviction.     Given the content

of the letter, the Court determined that it was appropriate to

give Saunders the opportunity to pursue this action as a petition

for a writ of habeas corpus under 28 U.S.C. § 2254.       See Rivenbark

V. Virginia, 305 F. App'x 144, 145 (4th Cir. 2008).       By Memorandum

Order entered on August 2, 2019, the Court directed Saunders to

complete and return, within twenty (20) days of the date of entry

thereof, the standardized form for filing a § 2254 petition.         The

Court v/arned that Saunders could move to voluntarily dismiss the

action or if Saunders took no action during that time, the Court

would dismiss the action without prejudice.        See Fed R. Civ. P.

41(b).

     More than twenty (20) days have elapsed and Saunders has not

completed   and    returned   the   standardized   form   or   otherwise
responded to the August 2, 2019 Memorandum Order.              Accordingly,

the action will be dismissed without prejudice.

     The   Clerk   is    directed   to send   a   copy of   this   Memorandum

Opinion to Saunders.

     It is so ORDERED.


                                                      /si    (Lif
                    is              Robert E. Payne
Date: September^ W, 2019            Senior United States District Judge
Richmond, Virginia
